Citation Nr: 1711534	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  

2.  Entitlement to service connection for malignant melanoma.


REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in Huntington, West Virginia. 

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  

The Board denied the claim of entitlement to service connection for ischemic heart disease in September 2014.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the Court found the Board had provided inadequate reasons and bases when finding that herbicide agent exposure had not been establisehd.  

The issues of entitlement to service connection for malignant melanoma and for Parkinson's disease were remanded by the Board in September 2014.  The Veteran did not perfect his appeal for his claim of entitlement to service connection for Parkinson's disease.  As will be discussed below, in a statement received November 14, 2016, the Veteran, through his attorney, withdrew his claim of entitlement to service connection for malignant melanoma.  



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the circumstances of his service at Udorn Royal Thai Air Force Base in Thailand during the Vietnam era brought him near the air base perimeter and, as such, herbicide exposure is conceded on a facts-found basis.

2.  The Veteran has a current diagnosis of coronary heart disease (ischemic heart disease).

3.  In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw his appeal as to the claim of service connection for malignant melanoma.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria to establish service connection for coronary artery disease as due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016)

2.  The criteria for withdrawal of the appeal of the claim of service connection for malignant melanoma by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Ischemic Heart Disease

The Veteran claims that his coronary artery disease is related to his exposure to herbicides during his military service.  His most significant contention is that he was exposed to herbicides at the Udorn Royal Thai Air Force Base (RTAFB) from October 1969 to June 1970 as his work and barracks assignments placed him near the perimeter of the base.  As such, the Veteran claims that service connection is warranted for ischemic heart disease on a presumptive basis.  See November 10, 2016 attorney correspondence.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 and ending on May 7, 1975, or in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area which herbicides are known to have been applied from April 1, 1968, to August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

Here, the Veteran's service personnel records do not show that he was ever physically present in the Republic of Vietnam for active duty service.  The record does not show that the Veteran had any actual service in the Republic of Vietnam.  In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Thus, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309 (e).

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  As specifically relevant to this appeal, if a Veteran served during the Vietnam Era at the Udorn Royal Thai Air Force Base near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA has provided that herbicide exposure should be conceded on a direct/facts-found basis.  See VBA Manual M21-1, IV.ii.1.H.5.b (last accessed March 28, 2017).  

Based on presumed exposure to herbicides, presumptive service connection is provided for certain diseases, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309 (e).  

The Veteran has a current diagnosis of coronary artery disease which is included in VA's definition of ischemic heart disease.  See e.g., ischemic heart disease disability benefits questionnaire dated October 22, 2009.  Therefore, the primary question in this case is whether the Veteran was exposed to herbicides during his active service.

Specifically, the Veteran asserts that his in-service work on aircrafts brought him near the perimeter of the base and exposed him to herbicides on a daily basis through his normal job tasks.  He also asserts exposure from the location of his barracks which he says were located approximately 15 feet from the perimeter fence of the base.  See e.g., November 10, 2016 attorney correspondence, August 2012 Board hearing testimony and photos submitted in October 2011.

The Veteran testified during his August 2012 Board hearing that as an aircraft mechanic he worked on an outside runway as opposed to inside an aircraft hangar.  He witnessed spraying of what he thought was Agent Orange near his barracks which he detailed in photographs submitted in October 2011 that the substance blew into the barracks through open windows and doors.  

The Veteran's military personnel records reflect that he was stationed in Thailand from October 1969 to June 1970.  The Veteran's military occupational specialty is listed as an aircraft mechanic on his DD-214.  The military personnel records reflect that the Veteran served as an assistant crew chief and assumed the role of acting crew chief while serving in at the Udorn RTAFB in Thailand.  As an assistant crew chief, he was to assist the crew chief in all phases of maintenance accomplished on the aircraft, among other administrative duties such as maintaining forms and records.  In absence of the crew chief, he was to assume complete charge of the maintenance and administrative operation of the aircraft.  See e.g., performance reports dated March 15, 1968 and August 7, 1970.  

In support of his claim, the Veteran submitted multiple aerial photographs of Udorn RTAFB and several photos of what purportedly were the barracks located next to perimeter fencing.  Of note, several aerial photos show the flight line which appears to be located next to the perimeter and defoliated areas.  The Veteran marked that he was the crew chief on this flight line.  The Veteran also provided a picture of buildings which were in close relation to defoliated areas.  He labeled the building as the enlisted barracks at Udorn RTAFB.  See photographs dated October 2011.   

The Veteran submitted an excerpt from a Department of the Air Force manual, noted to be effective March 1, 1970 to show that the Veteran's in-service duties required to him to spend a significant amount of time around an aircraft.  The article indicated aircraft maintenance specialist duties included inspections, repairs, maintenance, and service and maintenance staff functions.   

The Veteran submitted a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand to show that the flight line that the Veteran worked on was located near the perimeter of the base.  The Board notes that this was a primary source of information used when VA's Compensation & Pension Service determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The document detailed that part of the Udorn RTAFB abutted a city, the perimeter was "very close to the aircraft" at several points, and a long section of the perimeter was shared with commercial airlines.  

Given the Veteran's documented Air Force duties between October 1969 to June 1970 which included flight line maintenance and the supporting evidence that the Veteran's daily work duties could have been performed on or near the base perimeter, and no evidence to contradict the Veteran's statements, the Board finds that, resolving all reasonable doubt in his favor, the Veteran was exposed to herbicides while stationed at Udorn RTAFB.

In light of the presumed herbicide exposure and the Veteran's medical evidence showing that he developed coronary artery disease (ischemic heart disease) following his service separation, the Board finds that service connection for ischemic heart disease is warranted as due to herbicide exposure at Udorn RTAFB.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.

II. Service Connection for Malignant Melanoma

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the claim of service connection for malignant melanoma.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

Entitlement to service connection for ischemic heart disease is granted.

The appeal as to the claim of service connection for malignant melanoma is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


